Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The Amendment filed 10/21/22 has been entered. Claims 1-11 and 13-20 remain pending in the application, of which claims 14-20 are withdrawn. Claim 12 has been canceled. As such, the claims being examined are claims 1-11 and 13. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 7/21/22. However, in light of the amendments to claim 1, there is a new ground for rejection under 35 U.S.C. 112(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 	Independent claim 1 has been amended to include the limitation of “wherein the activator comprises sodium bicarbonate.” However, depending claim 13, which depends upon independent claim 1, recites wherein the activator comprises a broader chemical selection than specifically “sodium bicarbonate.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wagle et a. (US 2019/0078013- cited previously) in view of Wagner, Jr. et al. (US 3,656,550- cited previously).
 	With respect to independent claim 1, Wagle discloses a method for controlling water production in a water producing zone in a subterranean formation, comprising: 	flowing an acidic suspension of nanosilica particles into a wellbore such that it contacts the water producing zone ([0008] and [0021]); 	flowing an activator into the wellbore such that it contacts the acidic suspension in the water producing zone producing a composition ([0008] and [0021]); and 	maintaining said contact for a duration of time sufficient for the composition to form a gel that is impermeable to fluid flow ([0008] and [0021]). 	Regarding claim 1, Wagle discloses forming a silica gel by contacting a particle with an activator ([0008]). However, Wagle fails to expressly disclose wherein the activator comprises an alkali salt, as instantly claimed. Wagner, Jr. teaches forming a silica gel by contacting a particle with an activator, wherein the activator may be sodium bicarbonate (Abstract and col. 2 lines 63-73). Replacing the silica gel activator disclosed by Wagle with the silica gel activator taught by Wagner, Jr. is but a simple substitution of one known equivalent silica gel activator for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
 	Further regarding claim 1, Wagle discloses maintaining the contact of an activator and an acidic suspension ([0008] and [0021]). However, Wagle fails to expressly disclose wherein the step of maintain contact comprises maintaining contact within the wellbore and treatment zone whilst “shutting in the wellbore,” as instantly claimed. Nevertheless, the Office considers it well known in the art that maintaining contact of downhole treatment compositions may be performed while the wellbore is shut in, and as such, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider shutting in the wellbore while maintaining treatment fluid contact for the purpose of providing time for the gel to set.  	Further regarding claim 1, Wagle discloses controlling the time of the formation of a gel by adding an activator ([0008] and [0021]). Although Wagle fails to expressly recite wherein the time is controlled by “the ratio of the... activator,” as instantly claimed, inasmuch as the function and result of activators is controlled by their presence, naturally the amount of activator, i.e., the ratio of the activator to other components, controls the activating time. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to understand that controlling the amount of activator would similarly control the duration of time of gel activation. 	With respect to depending claim 2, Wagle discloses comprising determining that coproduced water exceeds acceptable limits ([0008] and [0025]).
 	With respect to depending claim 5, Wagle disclose comprising pumping the acidic suspension of the nanoparticles into the water producing zone ([0008] and [0021]).
 	With respect to depending claim 6, Wagle discloses comprising pumping a solution of the activator into the water producing zone after the acidic suspension of the nanosilica particles ([0008] and [0021]).
 	With respect to depending claim 7, Wagle discloses comprising alternating:
 	flowing the acidic suspension of the nanosilica particles into the water producing zone ([0008] and [0021]); and 	flowing a solution of the activator into the water producing zone after the acidic suspension of the nanosilica particles ([0008] and [0021]).
 	With respect to depending claim 13, the combination of Wagle and Wagner, Jr. teaches wherein the activator comprises an alkali salt of hydrogen phosphate, carbonate, borate, or hydroxide, or any combinations thereof (Abstract and col. 2 lines 63-73).
	Claims 3, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wagle et a. (US 2019/0078013- cited above) in view of Wagner, Jr. et al. (US 3,656,550- cited above), and further in view of Sydansk (US 4,494,606- cited previously).
 	With respect to depending claims 3, 4, 8, and 9, Wagle discloses a method of forming a gel downhole to control water flow and fluid production ([0008]). However, Wagle fails to expressly disclose wherein the method further comprises placing and removing a zonal isolation device above or below the targeted zone, as claimed. Sydansk teaches a method of forming a gel downhole to control water flow and fluid production, wherein a zonal isolation device is placed anywhere in the targeted zone to direct placement of the gel and wherein the zonal isolation device is removed after formation of the gel (Abstract and col. 2 line 55- col. 3 line 6). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider employing a zonal isolation device anywhere in the zone, as taught by Sydansk, in the method of forming a gel, disclosed by Wagle, since it directs and controls the placement of the gel and flow of downhole fluids (col. 2 line 55- col. 3 line 6). Furthermore, the inclusion of a zonal isolation device to a method of controlling water production amounts to nothing more than the obvious application of a known device employed in the same method, as it has been taught "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results... [W]hen a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)).

 	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Wagle et a. (US 2019/0078013- cited above) in view of Wagner, Jr. et al. (US 3,656,550- cited above), and further in view of Kalgaonkar et al. (US 2018/0346797- cited previously). 	With respect to depending claims 10 and 11, Wagle discloses a method of forming a gel from nanosilica particles to control the permeability of a formation ([0008]). However, Wagle fails to expressly disclose wherein the nanosilica particles are structured as instantly claimed. Kalgaonkar teaches a method of forming a gel from nanosilica particles to control the permeability of a formation, wherein the nanosilica particles comprise a cationic surface comprising an aluminum complexed to oxygen ions (Abstract, [0006], and [0020]). Replacing the nanosilica particles disclosed by Wagle with the nanosilica particles taught by Kalgaonkar is but a simple substitution of one known equivalent nanosilica particles for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 

Response to Arguments
 	Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive. 	Applicant argues, based upon the amendments, that the cited references fail to teach the new limitations. The Examiner finds this argument unpersuasive (see Office Action above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674